DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim(s) 1, 2, 4-11 and 13-18 and 20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-5 of U.S. Patent No. 10268410. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current application
10268410
1. A method, comprising: utilizing, by a processor, a first structure to store a plurality of block identifiers to identify data blocks as candidates for allocation for storing data in a storage system; reserving, by the processor, additional storage space for the first structure before the first structure reaches a certain size upon addition of a new block identifier; re-arranging, by the processor, block identifiers of a subset of the first structure, when a size of the subset reaches a first threshold value upon addition of the new block identifier; determining, by the processor that the first structure has reached a second threshold value; generating, by the processor, a second structure for storing the re-arranged block identifiers of the subset; and selecting, by 

2. The method of Claim 1, further comprising: utilizing, by the processor, a number of block identifiers as the first threshold value.

6. The method of Claim 1, further comprising: rearranging, by the processor, the block identifiers within the subset without altering a position of the subset within the first structure.

7. The method of Claim 1, further comprising: modifying, by the processor, metadata associated with the selected block identifier to indicate that the selected block identifier is free to be allocated.


5. The method of claim 1, wherein said generating the second log comprises: adding a number of nodes to a binary heap, wherein each node is associated with a subset and comprises a block identifier from the subset, wherein a number of nodes is equal to a number of subsets; removing each block identifier from an associated subset; removing a root node from the binary heap; adding a block identifier that comprises the root node to the second log; removing the block identifier that comprises the root node from a subset associated with the root node; and adding a second node to the binary heap, wherein the second node comprises 

3. The method of claim 1 further comprising: determining that a size of the first log has reached the threshold; indicating that the first log is inactive in response to said determining that the size of the first log has reached the threshold; and determining that the first subset is unsorted; wherein said sorting the plurality of block identifiers of the first subset is in response to said determining that the first subset is unsorted.
8. A non-transitory, machine readable storage medium having stored thereon instructions for performing a method, comprising machine executable code which when executed by at least one machine, causes the machine to: monitor a size of a first structure storing a plurality of block identifiers identifying data blocks as candidates for allocation for storing data in a storage system; allocate storage space for the first structure, based on the monitoring and a rate of notifications received to free data blocks; update a status of the first structure from an active state to an inactive state, upon reaching a first threshold value; and modify metadata associated with a selected block identifier from among the plurality of block identifiers to indicate that the selected block identifier is free to be allocated.

9. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least 

10. The non-transitory, machine readable storage medium of Claim 9, wherein the machine executable code which when executed by at least one machine, causes the machine to: store the selected block identifier within a second structure that stores the re- arranged block identifiers of the subset of the first structure, after the status of the first structure is updated.

13. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least one machine, causes the machine to: utilize a pointer to update the status of the first structure from the active state to the inactive state.

14. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least one machine, causes the machine to: utilize a status variable to update the status of the first structure from the active state to the inactive state.


4. The method of claim 3, wherein said indicating that the first log is inactive comprises indicating that a third log is active.




Claim(s) 1, 2, and 5-20 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1, 3-5 of U.S. Patent No. 10838642. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current application
10838642
1. A method, comprising: utilizing, by a processor, a first structure to store a plurality of block identifiers to identify data blocks as candidates for allocation for storing data in a storage system; reserving, by the processor, additional storage space for the first structure before the first structure reaches a certain size upon addition of a new block identifier; re-arranging, by the processor, block identifiers of a subset of the first structure, when a size of the subset reaches a first threshold value upon addition of the new block identifier; determining, by the processor that the first structure has reached a second threshold value; generating, by the processor, a second structure for storing the re-arranged block identifiers of the subset; and selecting, by the processor, a block identifier from the second 

2. The method of Claim 1, further comprising: utilizing, by the processor, a number of block identifiers as the first threshold value.

5. The method of Claim 1, further comprising: updating, by the processor, a status of the first structure from an active state to an inactive state, upon reaching the first threshold value.

6. The method of Claim 1, further comprising: rearranging, by the processor, the block identifiers within the subset without altering a position of the subset within the first structure.

7. The method of Claim 1, further comprising: modifying, by the processor, metadata associated with the selected block identifier to indicate that the selected block identifier is free to be allocated.



9. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least one machine, causes the machine to: store in the first structure, the plurality of block identifiers in a subset, and the block identifiers within the subset are re-arranged, when the subset has reached a second threshold value, without altering a position of the subset within the first structure.

10. The non-transitory, machine readable storage medium of Claim 9, wherein the machine executable code which when executed by at least one machine, causes the machine to: store the selected block identifier within a second structure that stores the re- arranged block identifiers of the subset of the first structure, after the status of the first structure is updated.



12. The non-transitory, machine readable storage medium of Claim 11, wherein the machine executable code which when executed by at least one machine, causes the machine to: store block identifiers that are received after the first structure becomes inactive in the third structure.
3. The method of claim 2, wherein the third structure is used for storing block identifiers received after the first structure becomes inactive. 
13. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least one machine, causes the machine to: utilize a pointer to update the status of the first structure from the active state to the inactive state.
4. The method of claim 1, wherein a pointer is used to update the status of the first structure from the active state to the inactive state. 
14. The non-transitory, machine readable storage medium of Claim 8, wherein the machine executable code which when executed by at least one machine, causes the machine to: utilize a status variable to update the status of the first structure from the active state to the inactive state.
5. The method of claim 1, wherein a status variable is used to update the status of the first structure from the active state to the inactive state.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Flynn (US 2014/0289447): discloses recovery of storage space in memory systems with using percentage of data marked as invalid reaching a threshold.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED RUTZ can be reached on 571-272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES J CHOI/Examiner, Art Unit 2133